Citation Nr: 0422348	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  96-50 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for Hepatitis 
C, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1977 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that granted the veteran's claim of entitlement to 
service connection for Hepatitis C at a 10 percent 
evaluation.  The veteran continues to disagree with the level 
of disability assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran's most recent VA 
compensation examination was in May 1997.  As such the Board 
is of the opinion that a current examination is warranted in 
this case.


The Board regrets the additional delay a Remand will cause in 
this already excessively delayed case.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, these claims are remanded for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for Hepatitis C or associated 
liver problems covering the period from 
January 10, 1997 to present.  

2.  A VA examination should be conducted 
by a specialist in liver disorders to 
determine the severity of the veteran's 
Hepatitis C.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be accomplished.  
Following the examination the examiner is 
requested to indicate whether the veteran 
has liver damage (mild, moderate, or 
marked), recurrent episodes of 
gastrointestinal disturbance, fatigue and 
mental depression, anxiety, dietary 
restriction or other therapeutic measures 
(rating criteria in effect prior to July 
2, 2001).  The examiner should note the 
presence of any of the following:  daily 
or intermittent fatigue, malaise, and 
anorexia requiring dietary restriction or 
continuous medication, weight loss, 
hepatomegaly or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain).  If 
incapacitating episodes are present the 
examiner is requested to indicate the 
average and the duration of the 
incapacitating episodes in a 12 month 
period C (rating criteria in effect prior 
to July 2, 2001).

3.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include consideration of the new 
hepatitis regulations.  If any benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




